The opinion of the court was delivered by
Knox, J.
We are satisfied with the decision made in this case by the learned President of the Common Pleas. Whether machinery in a building used for manufacturing purposes, is real or personal property, depends somewhat upon its character, its connexion with the building, and more upon the interest which the owner of the machinery has in the freehold. But whether it is realty or personalty, an execution-creditor who levies upon it, and sells it as personalty, is entitled to the proceeds of the sale. The purchaser buys at his own risk. He gets a good title if it is personal property, and if not, he gets nothing. Judgment-creditors whose liens have attached may prevent the severance where the machinery is realty, or perhaps pursue the property after severance, but they have no lien upon the fund raised by its' sale as personal estate.
Decree affirmed at the cost of the appellant.